             Case 1:20-cv-05384-PKC Document 9 Filed 08/28/20 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



LICKERISH, LTD.

                            Plaintiff,
       v.                                        Civil Case No. 1:20-cv-05384

SHUTTERSTOCK INC.,

                            Defendants.



                                     NOTICE OF DISMISSAL

       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Lickerish, Ltd. voluntarily dismisses without prejudice its complaint against Defendant

Shutterstock Inc.

Dated: August 28, 2020

                                         Respectfully submitted,

                                         By: /s/ R. Terry Parker
                                         R. Terry Parker, Esquire
                                         RATH, YOUNG & PIGNATELLI, P.C.
                                         120 Water Street, Second Floor
                                         Boston, MA 0210
                                         Telephone: (603) 226-260
                                         Email: rtp@rathlaw.com

                                         Attorneys for Plaintiff
                                         Lickerish, Ltd.
             Case 1:20-cv-05384-PKC Document 9 Filed 08/28/20 Page 2 of 2

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August, 2020, I caused a copy of the foregoing to be
mailed by electronic mail delivery to:

                     Sejal Patel, Esq.
                     Shutterstock, Inc.
                     Email: spatel@shutterstock.com


                                                                    /s/ R. Terry Parker
                                                                    R. Terry Parker
